12/22/2015
                                                                                            FILED IN
                                                                                     1st COURT OF APPEALS
                                            NOTICE OF APPEALS                            HOUSTON, TEXAS
                                      ASSIGNMENT OF COURT OF APPEALS                 12/22/2015 4:00:22 PM
                                                                                     CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                    Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:   2013-23041        COURT: 334TH     TENTATIVE DUE DATE: 1/23/2016
                 REGULAR (MTN TO RECONSIDER
APPEAL TYPE                                      CASE STATUS: DISPOSED (FINAL)
                 FILED)
                 ENERGY MAINTENANCE SERVICES GROUP I, L.L.C. N/K/A ENERGY MAINTENANCE SERVICES
APPELLANT:
                 GROUP I, INC.
APPELLEE:        TIMOTHY NESLER


EVENT FILE DATE        12/15/2015         NUMBER OF DAYS: 120
EVENT CODES;      BC, C, O
FILED BY:     TIMOTHY F LEE                        TBN:       12139500
DATE ORDER SIGNED         9/25/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     67214858        VOLUME:                   PAGE:
MOTION FOR NEW TRIAL FILING DATE:            : October 26, 2015
NOTES:       Appellate case no. 01-15-01070-CV

                                                     CHRIS DANIEL
                                                     Harris County, District Clerk


                                                     By: /s/ DUANE C. GILMORE
                                                            DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                              Page 1 of 1
  JWEB            INT      65.10        CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRYINT65.10                                     GILMORE, DUANE        DECEMBER 16, 2015




    (13) CONNECTION(S) FOUND.


   CASE NUM:            201323041             PJN:                       TRANS NUM:                     CURRENT COURT:       334        PUB:   Please Select

   CASE TYPE:           DECLARATORY JUDGMENT                                     CASE STATUS:       DISPOSED (FINAL)

   STYLE:               ENERGY MAINTENANCE SERVICES GROUP I LLC
                                                              VS(N/K/A ENERGYNESLER,
                                                                              MAINTENACE
                                                                                     TIMOTHY


                                                                 **** INACTIVE PARTIES ****

            PJN         PER/CONN         COC         BAR          PERSON NAME                                                PTY STAT      ASSOC. ATTY


                   00008
                     NO - 0001          DEF     11203180        SANDT, ROXANNE                                                           KELLEY, LLOYD E.

                   00007 - 0001         DEF     11203180        SANDT, JIM                                                               KELLEY, LLOYD E.

                   00006 - 0001         XDF     11203180        SANDT, ROXANNE                                           D               KELLEY, LLOYD E.

                   00005 - 0001         XDF     11203180        SANDT, JIM                                               D               KELLEY, LLOYD E.

                   00002 - 0002         XPL     10772500        NESLER, TIMOTHY                                          D               JOHNSON, MILLARD A.

                   00001 - 0002         XDF     00796169        ENERGY MAINTENANCE SERVICES GROUP I LLC (N/K/A
                                                                                                          D    ENERGY MAINTENACE
                                                                                                                      BARROW, CHESTER DENNIS JR.

                   00009 - 0001         MED     09368500        HEDGES, ADELE O.

                   00004 - 0001         DEF     10772500        NESLER, MELINDA                                          S               JOHNSON, MILLARD A.

                   00004 - 0001         PAD     17735500        SCHECHTER, RICHARD M.

                   00003 - 0001         PLT     00796169        ENERGY MAINTENACE SERVICE GROUP I INC                                    BARROW, CHESTER DENNIS JR.

                   00002 - 0001         DEF     10772500        NESLER, TIMOTHY                                          D               JOHNSON, MILLARD A.

                   00002 - 0001         PAD     17735500        SCHECHTER, RICHARD M.

                   00001 - 0001         PLT     00796169        ENERGY MAINTENANCE SERVICES GROUP I LLC (N/K/A ENERGY MAINTENACE
                                                                                                                      BARROW, CHESTER DENNIS JR.




 Submit Query      1      Total Pages    Submit Query          Submit Query       1             Submit Query   Submit Query        Records Per-Page   20


      ATY INQ                       ACT UPDT                      SERV ISSU               DOCU INQ                CASE SUMM INQ                PTY ADDR

      ATY SUB                       MUL ATY SUB                   ATY W/DRAWL             PTY W/DRAWL


     Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                                           12/16/2015